Citation Nr: 0415058	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  04-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a higher rating in excess of 10 percent for 
bilateral tinnitus, to include the issue of entitlement to 
separate 10 percent ratings for tinnitus in each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating decision, the RO, in 
pertinent part, established entitlement to service connection 
for bilateral tinnitus.  An evaluation of 10 percent was 
assigned for this disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A 10 percent rating is the maximum schedular rating 
assigned for tinnitus.  

3.  The veteran has not presented an exceptional case, has 
not required frequent hospitalization and is not shown to 
have marked impairment of his ability to work as a result of 
his service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  Separate ratings for tinnitus in each ear is precluded 
under the law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Code 6260 
(2003).  

2.  The criteria for referral of the veteran's case for 
consideration of an extraschedular rating for bilateral 
tinnitus have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

In general service-connected disabilities are rated in 
accordance with a schedule of ratings that are based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was established for tinnitus in 
a September 2003 rating decision under 38 C.F.R. § 4.87, DC 
6260 (2003).  VA revised this regulation in 2003 and the 
amendment became effective on June 13, 2003.  A 10 percent 
disability rating was assigned for the bilateral disability.  

The veteran contends that he is entitled to separate ratings 
for his tinnitus in each ear.  Although he has acknowledged 
the effect of the revised version of diagnostic Code 6260, 
promulgated by 68 Fed. Reg 25,822 (2003), he argues that the 
date of his claim preceded the date of the revised 
regulation.  Citing Karnas v. Derwinski, 1 Vet App 308 
(1991), the veteran claims that the previous version of the 
regulation should have been applied, as it was most favorable 
in his case.  It is his allegation that the previous version 
of Diagnostic Code 6260 would have resulted in separate 
ratings for tinnitus in each ear.  In addition, the veteran 
argues that the provisions of 38 C.F.R. § 4.25 require single 
disease entities to be rated separately.  The veteran also 
claims, that even though the VA General Counsel Opinion, 
VAOPGCPREC 2-2003, addresses the identical situation, the 
opinion did not address the matter of 38 C.F.R. § 4.25(b), 
(referring to the regulation that required disabilities 
arising from a single disease entity to be rated separately 
with certain exceptions) and consequently, the opinion is 
inadequate and inapplicable to the instant case.  

In response to these arguments, the Board observes that the 
veteran filed his claim for an increased rating on July 21, 
2003, after the effective date of the amended version of the 
law.  Consequently, only the amended version applies in his 
case.  This version expressly precludes the assignment of 
separate ratings for tinnitus.  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85- 
4.87 (2002)].  According to the former rating criteria, a 
maximum 10 percent rating was assigned for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The regulation was again revised in May 2003 to add two 
additional notes, which are as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).  

As noted above, the veteran filed his claim for an increased 
rating in July 2003, after the effective date of the amended 
version of the law, and he is limited to review of his claim 
under the amended version of the regulation.  

The Board notes that the veteran has made reference to 
Karnas, supra.  In that case, the Court held that when there 
has been a change in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  In the instant 
case, no change occurred subsequent to the veteran's July 
2003 claim.  Consequently, the holding of Karnas is not 
applicable.  The Board agrees with the veteran that 
VAOPGCPREC 2-2003 is inapplicable as well.  

For the reasons and bases expressed above, the Board has 
determined that the veteran's claim of entitlement to 
separate ratings for tinnitus in each ear has no legal merit 
or entitlement under the law.  In short, the Board must 
conclude based on criteria governing the disposition of 
appeals that the veteran is not entitled to separate 
disability ratings for tinnitus in each ear under the 
regulation in effect on and after to June 13, 2003.  The 
Board notes that when the law, and not the underlying facts 
or development of the facts are dispositive in a matter, the 
provisions of the Veterans Claims Assistance Act of 2000 are 
not applicable.  See Sabonis v. Brown, 6 Vet.App. 426 (1994); 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Extraschedular Considerations

The Board observes that the veteran is currently in receipt 
of the maximum schedular rating provided for tinnitus.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 


the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not shown the need for frequent hospitalization or evidence 
of marked impairment of his ability to work.  Accordingly, 
referral for consideration of an extraschedular rating is not 
warranted at this time.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus, to include entitlement to separate 
ratings for tinnitus in each ear is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



